By the Court.
An appeal to the commissioners can only remedy individual, grievances; and the day of appeal is now passed. Undoubtedly the case of the citizens of Germantown is extremely hard; but if the legislature have not thought proper to impower the commissioners to revise and alter the valuation of the assessors, we cannot confer that authority. The valuation of the assessors seems binding on the commissioners, and it is only through the instrumentality of the former in making a new valuation, on the principles adopted by the other townships, that redress can be obtained. This will leave a deficit for the year 1802, which can be supplied by an additional sum for the present year. If this cannot be effected, Germantown has one resource, an application to the justice of the legislature.